Title: From John Adams to John Marshall, 13 September 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sept 13th 1800

I have received your favor of the third. There is indeed so much delicacy in engaging in the support of a claim founded on provision furnished the British army during the revolutionary war that I would not consent that Mr. King should interpose officially in the business of Col Norton. I return the letter of Will. H. Harrison to you & Mr. John Wilkins’s letter to him recommending Mr. John Hollingsworth of Kentucky to be a judge in the Indiana territory. In my late tour to the city of Washington, I became acquainted at Baltimore on my return with two gentlemen of this name & at Head of Elk with a third all brothers I presume of the gentleman in question & all very respectable men. I am apprehensive we may be hurried by Govenor Harrisons impatience into some appointments which may not give general satisfaction. I know not Mr. Hollingsworths age or accomplishments well enough to make a comparison of them with those of Mr. Griffin. I must rely much on your inquiries & judgment. Where is the Portsmouth and her illustrious charge? Are they gone to Petersburg to join in the armed neutrality?
With great regard &c
